Citation Nr: 0608965	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for onychomycosis of 
the toenails (claimed as fungus of the toenails), to include 
as secondary to service-connected diabetes mellitus Type II.

3.  Entitlement to service connection for nephrectomy due to 
renal cancer, to include as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for bilateral optic 
atrophy, to include as secondary to exposure to herbicides 
and service-connected diabetes mellitus Type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1969, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2003, 
the veteran requested a hearing before the Board, which was 
scheduled for April 2005.  In March 2005, the veteran 
submitted correspondence indicating that he would not be 
attending the scheduled hearing.

Entitlement to service connection for numbness and tingling 
left foot was also denied in the November 2001 rating 
decision.  The veteran submitted a notice of disagreement in 
May 2002 with regard to this issue, and in an October 2002 
statement of the case, the RO granted entitlement to service 
connection for peripheral neuropathy, right lower extremity, 
20 percent disabling; peripheral neuropathy, right upper 
extremity, 10 percent disabling; left lower extremity, 20 
percent disabling; and, left upper extremity, 10 percent 
disabling.  The effective date assigned to each disability 
rating was August 2, 2002.  In December 2002, the veteran 
submitted a notice of disagreement with regard to the 
effective date assigned to the disability ratings for 
peripheral neuropathy, claiming that the date should be 
adjusted to the original date of his claim.  In a December 
2003 rating decision, the RO granted an earlier effective 
date for peripheral neuropathy, left lower extremity, 
assigning a 10 percent disability rating effective November 
17, 2000, and keeping the 20 percent evaluation effective 
August 2, 2002.  A statement of the case pertaining to 
entitlement to an earlier effective date for peripheral 
neuropathy was issued in December 2003.  The veteran did not 
submit a substantive appeal, therefore, the Board does not 
have jurisdiction of these issues.

For background purposes, the Board notes that the separately 
rated peripheral neuropathy disabilities referenced above are 
associated with the veteran's service-connected diabetes 
disability, currently described for rating purposes as 
diabetes mellitus type II, with diabetic retinopathy, 
cataracts, and increased triglycerides (claimed as increased 
cholesterol), rated 20 percent disabling.  Entitlement has 
also been established for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective from August 2, 2002.  

In a December 2005 written brief presentation, the veteran's 
representative included argument regarding the issue of 
entitlement to service connection for sciatic nerve 
paralysis.  This matter is referred to the RO for 
clarification from the veteran's representative and any 
necessary action.  Additionally, in a December 2005 Written 
Brief Presentation, the veteran's representative continues to 
argue service connection for high cholesterol.  As noted 
above, the RO has determined that increased triglycerides are 
in fact associated with the veteran's diabetes.  This matter 
is also referred to the RO for clarification from the 
veteran's representative and any necessary action.  


FINDINGS OF FACT

1.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is hypertension 
otherwise related to such service, including exposure to 
herbicides, or to the veteran's service-connected diabetes 
mellitus.   

2.  Onychomycosis of the toenails was not manifested during 
service, nor is onychomycosis otherwise related to such 
service, including exposure to herbicides, or to the 
veteran's service-connected diabetes mellitus.

3.  Renal cancer which led to a nephrectomy was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is the renal cancer which led to a 
nephrectomy otherwise related to the veteran's active duty 
service, including exposure to herbicides, or to the 
veteran's service-connected diabetes mellitus.

4.  Bilateral optic atrophy was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral optic atrophy otherwise related to the 
veteran's active duty service, including exposure to 
herbicides, or to the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is 
hypertension proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  Onychomycosis of the toenails was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, nor is onychomycosis proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  Nephrectomy due to renal cancer was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, nor is nephrectomy due to renal cancer proximately 
due to or caused by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

4.  Bilateral optic atrophy was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service nor is 
bilateral optic atrophy proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
November 2001 rating decision which denied service 
connection.  In July 2004, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.    
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the service connection claims but there has been 
no notice of the types of evidence necessary to establish 
downstream matters such as the disability evaluations or 
effective dates to be assigned.  Despite any inadequate 
notice provided to the appellant as to such downstream 
considerations, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for the 
disabilities addressed in this decision, any questions as to 
the appropriate disability ratings and/or effective dates to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
veteran has been VA examinations with regard to the issues on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Hypertension

The veteran has claimed entitlement to service connection for 
hypertension, as secondary to his service-connected diabetes 
mellitus Type II.  Service connection is in effect for 
diabetes mellitus Type II, rated 20 percent disabling 
effective November 17, 2000.

A July 1965 examination performed for induction purposes 
reflects the veteran's blood pressure reading as 118/72.  A 
January 1967 service medical record reflects a blood pressure 
reading of 124/80, and a September 1967 service medical 
record reflects a blood pressure reading of 158/72.  On 
examination performed for separation purposes in February 
1969, the veteran's blood pressure reading was 120/80.  
Service medical records do not reflect a diagnosis of 
hypertension.

A March 1996 VA outpatient treatment record reflects a 
diagnosis of hypertension.

An August 1998 VA outpatient treatment record reflects a 
history of hypertension for three to four years.

In August 2002, the veteran underwent a VA examination.  The 
examiner noted a history of hypertension, and that the 
veteran was taking four different medications for his high 
blood pressure.  His blood pressure reading was 122/74.  The 
examiner diagnosed hypertension, controlled on therapy.  The 
examiner opined that the veteran's hypertension is not 
related to his diabetes.

As set forth above, the veteran seeks service connection for 
hypertension.  Although VA medical treatment records reflect 
a current diagnosis of hypertension, there is no medical 
evidence to support that the disability is due to his active 
service or any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.  

Moreover, hypertension is not listed under the special 
herbicide exposure presumption for veterans with certain 
Vietnam service, and there is otherwise no competent evidence 
of record suggesting any nexus between the veteran's 
hypertension and his exposure to herbicides in Vietnam. 

Physical examinations performed during active service which 
reflect the veteran's blood pressure readings do not evidence 
high blood pressure or a diagnosis of hypertension.  VA 
treatment records reflect a diagnosis of hypertension in 
August 1998 and a history of hypertension for the previous 
three to four years, thus that would constitute a diagnosis 
initially in 1994.  Accordingly, a diagnosis of hypertension 
was rendered approximately 25 years after separation from 
service.  There is no medical evidence to support an 
etiological relationship to his period of active service.

The veteran has also claimed that his hypertension developed 
due to his service-connected diabetes mellitus.  Initially, 
the Board notes that according to the objective medical 
evidence, a diagnosis of hypertension was rendered in 
approximately 1994, and the veteran did not develop diabetes 
mellitus until 1996, two years later.  Moreover, the August 
2002 VA examiner opined that the veteran's hypertension was 
not related to his diabetes mellitus.  There is no medical 
evidence of record to support an etiological relationship, 
and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service, nor is there medical evidence of a causal 
relationship, between the veteran's hypertension and his 
service-connected diabetes mellitus.  Thus, service 
connection for hypertension is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Onychomycosis of the toenails

The veteran has claimed entitlement to service connection for 
onychomycosis of the toenails, as secondary to his service-
connected diabetes mellitus Type II.

Service medical records do not reflect treatment for 
onychomycosis or fungus of the toes or feet.  On separation 
examination in February 1969, the veteran's feet were 
clinically evaluated as normal.  

VA treatment records reflect a diagnosis of onychomycosis in 
August and September 1997, and in April and July 1998.  An 
August 1999 VA outpatient treatment record reflects an 
evaluation for onychomycosis of the right first toenail.

In August 2002, the veteran underwent a VA examination.  He 
reported a history of a fungal infection of his toenails.  He 
claimed an infection since his service in Vietnam.  The 
examiner diagnosed onychotic toenails.  The examiner opined 
that the veteran has a history of onychotic toenails, and 
there is no relationship to his diabetes, and there have been 
no complications of this infection due to his diabetes.

As set forth above, the veteran seeks service connection for 
onychomycosis of the toenails.  Although VA medical treatment 
records reflect a current diagnosis of onychomycosis, there 
is no medical evidence to support that this disability is due 
to his active service or any incident therein.  

Service medical records are negative for any treatment for 
onychomycosis, or any other fungus disorder.  In fact, the 
records do not reflect any complaints related to the feet or 
toes, and his feet were clinically evaluated as normal upon 
separation from service.  As noted, the objective medical 
evidence reflects a diagnosis of onychomycosis initially in 
August 1997, constituting a 28 year gap between separation 
from service and a diagnosis.  There is no medical evidence 
to support an etiological relationship to his period of 
active service.

The veteran has also claimed that his onychomycosis developed 
due to his service-connected diabetes mellitus.  The August 
2002 VA examiner opined that the veteran's onychomycosis was 
not related to his diabetes mellitus, and there have been no 
complications of this infection due to diabetes mellitus.  
There is no medical evidence of record to support an 
etiological relationship, and the veteran has not been shown 
to have the medical expertise necessary to render such an 
opinion.  Espiritu, supra.

The Board also notes that onychomycosis is not listed under 
the special herbicide exposure presumption for veterans with 
certain Vietnam service, and there is otherwise no competent 
evidence of record suggesting any nexus between this disorder 
and his exposure to herbicides in Vietnam. 

In summary, there is no probative evidence of onychomycosis 
in service.  Moreover, there is no probative evidence of a 
nexus between the veteran's onychomycosis and his period of 
active duty service, nor is there medical evidence of a 
causal relationship, between the veteran's onychomycosis and 
his service-connected diabetes mellitus.  Thus, service 
connection for onychomycosis is not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see Gilbert, supra.

Nephrectomy

The veteran has claimed entitlement to service connection for 
nephrectomy due to renal cancer as a result of exposure to 
herbicides in Vietnam, and in a December 2004 statement, the 
veteran's representative stated that the veteran was really 
contending that the disorder was due to the diabetes.  

Service medical records do not reflect treatment for any 
kidney or renal conditions.  The February 1969 separation 
examination reflects that the veteran's genitourinary system 
was clinically evaluated as normal.  

The evidence of record reflects that in 1981, the veteran had 
right kidney cancer and had surgery to remove the kidney.  

A February 1998 VA outpatient record reflects status post 
nephrectomy.

In August 2002, the veteran underwent a VA examination.  The 
examiner noted the history of right kidney cancer, and the 
removal of the kidney in 1981.  The examiner noted no 
evidence of recurrence.  The examiner diagnosed status post 
right nephrectomy for cancer, without evidence of recurrence.  
The examiner opined that there is no relationship between the 
cancer of the kidneys and the exposure to Agent Orange.

As set forth above, the veteran claims nephrectomy due to 
cancer was incurred as a result of his exposure to Agent 
Orange while serving in Vietnam.  The Board acknowledges that 
a veteran who served in Vietnam during the applicable time 
period is presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  However, nephrectomy due to renal 
cancer, however, is not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board again notes 
that the Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, the 
Secretary has specifically clarified that a presumption of 
service connection based on exposure to herbicides is not 
warranted for renal cancer.  Id.  For these reasons, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of renal cancer, or any symptomatology related 
thereto.  On an examination performed for separation purposes 
in February 1969, the veteran's genitourinary system was 
clinically evaluated as normal.  Based on the foregoing, it 
cannot be said that nephrectomy due to renal cancer was 
manifested during service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of renal cancer.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 
U.S.C.A. § 1116(b)(2).  Additionally, upon review of the of 
the veteran's records and a physical examination, the August 
2002 VA examiner rendered a diagnosis of status post right 
nephrectomy for cancer, without evidence of recurrence, and 
opined that it was not due to exposure to Agent Orange.  
Thus, there is no medical evidence of record to rebut the 
conclusion that there is no positive association between 
exposure to Agent Orange and the development of renal cancer.  

The Board has considered the veteran's lay contentions that 
his nephrectomy due to renal cancer was as a result of 
exposure to Agent Orange in service.  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu, supra.  There is, however, 
no probative medical evidence of record to support an 
etiological relationship between any in-service exposure to 
Agent Orange and the veteran's nephrectomy due to renal 
cancer.  

With regard to any contention that the renal cancer which led 
to the nephrectomy was caused by the diabetes, the record 
suggests that the diabetes was not manifested until the 
1990's whereas the cancer was manifested in the early 1980's.  
There is otherwise no competent evidence of record suggesting 
that the cancer was due to the veteran's diabetes. 

In summary, as nephrectomy due to renal cancer was not shown 
in service, and because there is no competent evidence of 
record suggesting that the veteran's nephrectomy due to renal 
cancer was related to his active service, including exposure 
to Agent Orange, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for nephrectomy due to renal cancer.

Bilateral optic atrophy

The Board first observes that diabetic retinopathy and 
cataracts have already been determined to be associated with 
the service-connected diabetes.  The bilateral optic atrophy 
issue is separate. 

Review of the record shows that the veteran filed a claim of 
vision impairment as a result of powder flash burns in May 
1979 which was denied in an August 1979 rating decision.  The 
veteran perfected an appeal, and in a June 1981 decision, the 
Board denied service connection for a disorder causing optic 
atrophy.  The veteran did not appeal this determination, 
therefore the Board's decision is final.  38 U.S.C.A. § 7104.

In August 1998, the veteran filed a claim to reopen 
entitlement to service connection for blindness, as secondary 
to herbicide exposure in Vietnam.  The veteran's claim was 
denied in a May 1999 rating decision.  The veteran did not 
file a notice of disagreement, therefore, the RO's 
determination is final.  38 U.S.C.A. § 7105.

In December 2000, the veteran claimed entitlement to service 
connection for blindness as secondary to diabetes mellitus 
and exposure to herbicides in Vietnam.  Subsequent 
documentation reflects that the veteran is also claiming 
again that his blindness is as a result of powder flash burns 
during active service.  Thus, the veteran is claiming 
entitlement to service connection for blindness under three 
theories of entitlement.  

An examination performed for enlistment purposes in July 
1965, reflects the veteran's visual acuity of 20/200 
corrected to 20/20 in the right eye and 20/100 corrected to 
20/20 in the left eye.  On color vision testing, the 
veteran's reported score was 14 of 15.  On clinical 
examination of the eyes, normal findings were reported.

Service medical records reflect that a prescription for 
glasses was issued upon entry into service.

In December 1966, the veteran sought treatment to have 
sutures removed and dressed.  No clinical findings or 
diagnosis is reflected.

The veteran underwent an ophthalmology examination in 
September 1967.  The records reflect that the veteran had 
been poked in the eye a few days prior to the examination.  
On examination, it was reported that the veteran had a 
moderately large subconjunctival hemorrhage in the superior 
nasal aspect of the right eye.  The remainder of the clinical 
examination was within normal limits.  Visual acuity was 
reported as 20/400 corrected to 20/30 in the right eye and 
20/400 corrected to 20/25 in the left eye.  The condition was 
treated with medication.  A new prescription was issued for 
glasses.

An examination performed for separation purposes in February 
1969 reflects normal findings on clinical examination of the 
eyes.  Visual acuity was reported as 20/70 corrected to 20/20 
in the right eye and 20/50 corrected 20/20 in the left eye.  
On color vision testing, the veteran scored 11 of 14.  

Correspondence from Ronald H. Kolker, M.D. reflects that the 
physician examined the veteran in March 1979.  At that time, 
the veteran reported that he had received glasses two years 
earlier.  The glasses gave him good vision in both eyes.  
Approximately two months earlier, he experienced decreased 
vision in the right eye.  On examination, the physician 
reported the veteran had count finger vision in the right eye 
with best correction and 20/60 visual acuity in the left eye 
with best correction.  Intraocular tension was normal in each 
eye.  Dilated examination of the fundi revealed no foveal 
reflect was present in the right eye.  The left eye was 
normal.  Gross visual fields were normal.  The physician 
could not explain the rather marked decreased vision 
experienced by the veteran.

VA treatment records show that the veteran sought treatment 
in the eye clinic in April 1979 as a result of decreased 
visual acuity.  Testing revealed the veteran had a bilateral 
scotomata.  The etiology of the decreased visual acuity was 
unknown.  The veteran was admitted to a VA hospital in May 
1979 for a thorough evaluation.  The report of 
hospitalization indicates that the veteran had no medical 
problems until two months prior to admission when he noted 
decreased visual acuity.  He reported the use of glasses for 
myopia since 1965 without a progressive loss of vision.  Two 
months prior to admission, he noted difficulty with reading.  
This progressed to difficulty in seeing any object, 
especially in his central field of vision.  He denied any 
history of trauma, headaches, eye pain, double vision, or 
difficulty with night vision.  Following a hospital workup, 
it was believed that the veteran had a demyelinating process 
involving the optic nerve.  There was no evidence of 
involvement of any other part of the central nervous system.  
He was discharged to be followed as an outpatient.  

VA outpatient records reflect treatment from May through 
December 1979.  The records reflect that the veteran had 
bilateral optic atrophy and was legally blind.  Demyelinating 
process, Leber's disease, and toxic exposure were being 
considered as possible causes of the optic atrophy.

In August 2002, the veteran underwent a VA examination.  The 
examiner noted that the veteran had been legally blind since 
1979 when he developed optic neuropathy, and provided a 
summary of the veteran's symptomatology.  Early in 1979, the 
veteran's right eye became blurry and then an eye examination 
from March 1979 states that he sought treatment complaining 
of decreased visual acuity in the right eye for two months.  
The visual acuity at that time was count fingers in the right 
eye and 20/60 in the left eye.  By April, acuity had dropped 
in the left eye to 20/200.  In December 1979, acuity was 
listed as count fingers at six feet right eye and 10/400 left 
eye.  The visual fields show a centrocecal scatoma in both 
eyes.  The first record of diabetic retinopathy was in 
December 1998.  The examiner noted that the cause of the 
veteran's optic neuropathy has never definitely been 
determined.  Demyelinating disease was first though to be the 
cause.  Later Leber's optic neuropathy was hypothesized 
because he fit the typical presentation of being a young male 
with one eye being involved followed shortly by the second 
eye, but the veteran reported no family history of blindness.  
An April 1979 record, however, does reflect that he had an 
uncle that became nearly blind when he was a child.  The 
veteran reported that his vision was effectively stable 
during the 1980s and 1990s until a few years ago when it 
seemed to have gotten progressively worse.  The veteran 
denied any ocular pain though the eyes occasionally ache.  He 
had a cataract extraction in the right eye a few years ago 
but he said it did not significantly improve his visual 
acuity so the left cataract has not been operated on.  A 
diagnosis of diabetes was rendered around 1996.  Upon 
physical examination, the examiner diagnosed optic atrophy 
secondary to optic neuritis; nonproliferative diabetic 
retinopathy with clinically significant macular edema each 
eye; pseudophakia right eye; and, mild cataract left eye.  
The examiner opined that the optic neuritis is not likely 
secondary to the veteran's diabetes mellitus as the veteran 
was not diagnosed with diabetes until fifteen years after the 
onset of the optic neuritis.  As for the herbicide exposure, 
toxic neuropathy can be caused by various substances, the 
most common of which is tobacco and alcohol although numerous 
toxins have been implicated including ethambutol, methyl 
alcohol, ethylene glycol, cyanide, lead, and carbon monoxide.  
However, optic neuropathy from toxins usually develops at the 
time of exposure and the veteran did not develop optic 
neuritis until ten years after he got out of the service.  
The examiner also conducted a literature search, and could 
find no documented cases of optic neuritis secondary to Agent 
Orange and related herbicides.

Initially, the Board has reviewed the evidence of record to 
determine if service connection for optic atrophy on a direct 
basis is warranted.  The Board notes that there is no 
evidence that the veteran's optic atrophy is directly related 
to his active service.  As noted, service medical records 
reflect that the veteran received treatment for 
subconjunctival hemorrhage in the right eye in service.  A 
February 1969 separation reflected that his eyes were 
clinically evaluated as normal, thus the injury appeared to 
be acute in nature and there was no residual disability 
reflected.  The veteran has claimed that his optic atrophy is 
a result of exposure to powder flash burns sustained in 
service.  Initially, the Board notes that the service medical 
records do not reflect any treatment for powder flash burns.  
Even if the Board were to concede that the veteran may have 
sustained powder flash burns during service, there is no 
evidence that such burns caused his optic atrophy.  The 
August 2002 VA examiner opined that toxic neuropathy could be 
caused by numerous toxins to include ethambutol, methyl 
alcohol, ethylene glycol, cyanide, lead and carbon monoxide, 
however, optic neuropathy from toxins usually develops at the 
time of exposure.  Thus, the Board reads this opinion to mean 
that if the veteran had been exposed to powder flash burns in 
service, then his optic neuropathy would have manifested soon 
after exposure.  Medical records reflect that the veteran did 
not develop optic atrophy until 1979, constituting ten years 
after separation from service.  Thus, based on the foregoing, 
it cannot be said that optic atrophy was present in service, 
or due to any incident that occurred during his active 
service.

As set forth above, the veteran also claims optic atrophy was 
incurred as a result of his exposure to Agent Orange while 
serving in Vietnam.  The Board acknowledges that a veteran 
who served in Vietnam during the applicable time period is 
presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  Optic atrophy and/or optic neuritis, 
however, is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of optic atrophy.  See Disease Not Associated 
With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 
42,600 (June 24, 2002).  In making this determination, the 
Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  Moreover, the August 2002 VA 
examiner indicated that he had conducted a literature search 
and could find no documentation reflecting cases of optic 
neuritis secondary to Agent Orange and related herbicides.  
The veteran has submitted no medical evidence of record to 
rebut the conclusion that there is no positive association 
between exposure to Agent Orange and the development of optic 
atrophy.  

The Board has considered the veteran's lay contentions that 
his optic atrophy was as a result of exposure to Agent Orange 
in service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu, supra.  There is no medical evidence of record to 
support an etiological relationship between any in-service 
exposure to Agent Orange and the veteran's optic atrophy.  

The veteran has claimed entitlement to service connection for 
optic atrophy, including on a secondary basis to service-
connected diabetes mellitus.  As noted, a diagnosis of 
diabetes mellitus was rendered in or around 1996.  Optic 
atrophy was diagnosed in 1979.  Based on this 17 year gap in 
time from his initial diagnosis of optic atrophy and the 
initial diagnosis of diabetes mellitus, the August 2002 VA 
examiner opined that it is not likely that the veteran's 
optic neuritis disease is related to his service-connected 
diabetes mellitus.  

Medical diagnoses and opinions as to medical causation must 
be addressed by the medical profession, and neither the 
Board, the veteran, nor the veteran's representative are 
shown to be competent in this regard.  See Espiritu, supra.  
Based on the examiner's opinion of no etiological 
relationship to the veteran's service-connected diabetes 
mellitus, the Board finds that service connection on a 
secondary basis is not warranted.

There is no medical evidence of record suggesting exposure to 
Agent Orange, nor is there any evidence to support an 
etiological relationship to his service-connected diabetes 
mellitus, or otherwise his period of service.  Rather, the 
veteran's contentions of etiological connection are no more 
than unsupported speculation on his part.  

As there is no evidence linking any current optic atrophy to 
the veteran's active duty service or a service-connected 
disability, service connection for bilateral optic atrophy, 
to include as secondary to exposure to herbicides and 
diabetes mellitus, is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection is not warranted for 
hypertension, for onychomycosis of the toenails, for 
nephrectomy due to renal cancer, or for bilateral optic 
atrophy.  The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


